 Case 8:21-cv-00351-KKM-CPT Document 1 Filed 02/12/21 Page 1 of 9 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JOSEPH BILLINGSLEY, JR.

      Plaintiff,                                    Case No.
v.

RICHARD O. EMMONS d/b/a
MAGAZINE SUBSCRIPTION SERVICE AGENCY,

      Defendant.
                                      /

                   COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff,    JOSEPH   BILLINGSLEY,     JR.   (hereinafter   referred   to   as

“PLAINTIFF”), in accordance with the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. § 201, et seq. (“FLSA”), and by and through his undersigned

counsel, sues the Defendant, RICHARD O. EMMONS d/b/a                  MAGAZINE

SUBSCRIPTION SERVICE AGENCY, (hereinafter referred to as “DEFENDANT”),

and alleges as follows.

                          JURISDICTION AND VENUE

      1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and

1441(b).

      2.     Venue lies within the United States District Court for the Middle

District of Florida, Tampa Division because a substantial part of the events giving
                                          1
 Case 8:21-cv-00351-KKM-CPT Document 1 Filed 02/12/21 Page 2 of 9 PageID 2




rise to this claim occurred in this Judicial District and is therefore proper pursuant

to 28 U.S.C. § 1391(b).


                                     PARTIES

      3.     At all times material herein, Plaintiff was and is a resident of Pasco

County, Florida.

      4.     At all times material herein, Defendant was and is a Florida for profit

corporation, authorized and doing business in this judicial district.

      5.     At all times material herein, Plaintiff was an employee of Defendant

pursuant to 29 U.S.C. § 203(e)(l), Defendant was Plaintiffs employer within the

meaning of 29 U.S.C. § 203(d), and Defendant employed Plaintiff within the

meaning of 29 U.S.C. § 203(g).

      6.     The Defendant is an “enterprise” as defined by 29 U.S.C. § 203(s)(l)(A).

                           GENERAL ALLEGATIONS

      7.     At all times material, Defendant willfully violated the Fair Labor

 Standards Act (“FLSA”).

      8.     Plaintiff has retained the undersigned counsel to represent his interest

in this action and is obligated to pay them a reasonable fee for their services.

                                       FACTS

      9.     Plaintiff began his employment with Defendant on or about
                                          2
 Case 8:21-cv-00351-KKM-CPT Document 1 Filed 02/12/21 Page 3 of 9 PageID 3




September 27, 2011 as a Production/IT Technician.

        10.   Plaintiff was paid on an hourly rate basis.

        11.   Defendant classified Plaintiff as an independent contractor.

        12.   Plaintiff was required to clock in and out regularly on a work

schedule created by Defendant.

        13.   Defendant provided Plaintiff with his own office within Defendant’s

building and supplied Plaintiff with all office materials required to perform his

job.

        14.   Plaintiff was permitted to use the company credit card to make

purchases on behalf of the Defendant.

        15.   Plaintiffs regularly and routinely worked over forty (40) hours in a

work week. Plaintiff estimates he worked an average of fifty-eight (58) hours per

week.

        16.   Defendant paid Plaintiff straight time for all hours he worked over

forty in each work week. Plaintiff was not paid time and a one-half his regular

hourly rate for each and every hour that he worked in excess of forty (40) hours in

a work week for all weeks that he worked.

        17.   On several occasions, Plaintiff questioned Defendant or his in-house

accountant as to why he was being paid as an independent contractor but was

never given an answer.

                                          3
 Case 8:21-cv-00351-KKM-CPT Document 1 Filed 02/12/21 Page 4 of 9 PageID 4




      18.    On or about January 24, 2021, Defendant told Plaintiff “don’t come

back in, we have an issue.”

                             COUNT I
            FAIR LABOR STANDARDS ACT (UNPAID OVERTIME)

      19.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs one (1) through eighteen (18).

      20.    Defendant is subject to the requirements of the Fair Labor Standards

Act (“FLSA”), as amended, 29 U.S.C. § 216(b).

      21.    Defendant is an “enterprise” as defined by 29 U.S.C. § 203(s)(l)(A) in

that it (a) has employees engaged in commerce or has employees handling,

selling, or otherwise working on goods or materials that have been moved in or

produced for commerce, or (b) has an annual gross volume of sales made or

business done that is not less than $500,000.00.

      22.    Alternatively, Plaintiff is covered as an individual under the FLSA

because Plaintiff engaged in interstate commerce as part of his job with

Defendant, 29 U.S.C. §207(a)(1).

      23.    Throughout his employment with Defendant, Plaintiff worked in

excess of forty (40) hours per week, for which he was not compensated at the

overtime rate.

      24.    Plaintiff estimates that he worked an average of eighteen overtime

hours per week. Defendant failed to comply with their statutory obligation to
                                           4
 Case 8:21-cv-00351-KKM-CPT Document 1 Filed 02/12/21 Page 5 of 9 PageID 5




keep accurate time records.

       25.   The FLSA requires each covered employer such as Defendant to

compensate all non-exempt employees, such as Plaintiff, at a rate of not less than

1 ½ times their regular rate of pay for all work performed in excess of forty (40)

hours in a work week.

       26.   Plaintiff is entitled to be paid overtime compensation for all

overtime hours worked for Defendant.

       27.   Defendant’s failure to pay Plaintiff overtime at a rate not less than 1

½ times the regular rate of pay for work performed in excess of forty (40) hours

in a work week, violates the FLSA, 29 U.S.C. §§201 et seq., including 29 U.S.C. §

207.

       28.   Defendant knew or had reason to know that Plaintiff performed

work in excess of forty (40) hours per work week.

       29.   Defendant’s violations of the FLSA were intentional and willful and

in reckless disregard of the rights of Plaintiff. Defendant knew that it’s conduct

was prohibited by the FLSA and/or showed reckless disregard about whether it

was.

       30.   As a direct result of Defendant’s violations of the FLSA, Plaintiff

suffered damages by being denied overtime wages in accordance with § 207 and

§ 216(b) of the FLSA and has incurred reasonable attorneys’ fees and costs.

                                          5
 Case 8:21-cv-00351-KKM-CPT Document 1 Filed 02/12/21 Page 6 of 9 PageID 6




      31.    As a result of Defendant’s violations of the FLSA, Plaintiff is entitled

liquidated damages.

      32.    Plaintiff is entitled to an award of reasonable attorneys’ fees and

costs pursuant to 29 U.S.C. § 216(b).

      WHEREFORE, Plaintiff respectfully requests that judgment be entered in

his favor against Defendant including, but not limited to:

      a.     Awarding Plaintiff overtime compensation in the amount due to

them for the time worked in excess of forty (40) hours per work week as

allowable under the FLSA statute of limitations period;

      b.     Awarding Plaintiff liquidated damages in an amount equal to the

overtime award;

      c.     Awarding prejudgment interest;

      d.     Awarding reasonable attorneys’ fees and costs and expenses of the

litigation pursuant to 29 U.S.C. §216(b);

      e.     Determining that the FLSA was violated and an adjudication on the

merits of the case;

      f.     Ordering any other further relief the Court deems just and proper.

                                    COUNT II
                                  RETALIATION

      33.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs one (1) through eighteen (18).
                                            6
 Case 8:21-cv-00351-KKM-CPT Document 1 Filed 02/12/21 Page 7 of 9 PageID 7




      34.    Plaintiff was terminated from his employment with Defendant as a

direct result of, and in retaliation for, complaining about the being misclassified as

an independent contractor.

      35.    The above described actions of Defendant constitutes a violation of

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

      36.    As a result of the retaliatory actions of Defendant, Plaintiff have

suffered damages including lost wages, benefits, and other remuneration,

emotional distress and humiliation. These losses are permanent or intermittent

and will continue into the future.

      37.    As a result of Defendant’s unlawful acts against Plaintiff, he has and

will continue to incur damages as well as attorneys’ fees and costs.

      WHEREFORE, Plaintiff demands judgment against the Defendant for all

damages and relief under Florida Statute 448.110, et seq., including wages,

liquidated damages, attorneys’ fees, costs and expenses, in addition to all other

relief this Court deems just and proper.

                          COUNT III
      FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

      38.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs one (1) through eighteen (18).

      39.    Plaintiff brings this claim pursuant to the Florida Deceptive and

Unfair Trade Practices Act (FDUTPA), Fla. Stat. § 501.201, et seq.
                                           7
 Case 8:21-cv-00351-KKM-CPT Document 1 Filed 02/12/21 Page 8 of 9 PageID 8




       40.       FDUTPA makes it unlawful to engage in “unfair methods of

competition, unconscionable, unconscionable acts or practices, and unfair or

deceptive acts or practices in the conduct of any trade or commerce.” Fla. Stat. §

501.204.

       41.       FDUTPA’s prohibitions are extremely broad and reach a wide range

of activities.

       42.       Plaintiff is permitted to bring suit under FDUTPA even though the

unlawful practice of Defendant did not involve a consumer transaction. Fla. Stat. §

501.211(2).

       43.       During Plaintiff’s employment with Defendant, Defendant failed

comply with federal and state laws, including but not limited to failure to pay

federal payroll taxes and state unemployment taxes.

       44.       By failing to pay required payroll taxes, Defendant engaged in an

unfair method of competition because Defendant paid fewer taxes than competing

businesses that follow state and federal tax laws and, therefore, have more money

to use in competition against its competing businesses.

       WHEREFORE, Plaintiff demands judgment against Defendant and for

actual damages; declaratory relief; civil penalties; costs and attorneys’ fees; and for

such other relief as the Court deems just and equitable.


Dated this 12th day of February 2021.
                                           8
Case 8:21-cv-00351-KKM-CPT Document 1 Filed 02/12/21 Page 9 of 9 PageID 9




                                 FLORIN GRAY BOUZAS OWENS, LLC

                                 /s/ Scott L. Terry
                                 Scott L. Terry
                                 sterry@fgbolaw.com
                                 Florida Bar No.: 77105
                                 Wolfgang M. Florin
                                 Florida Bar No. 907804
                                 wolfgang@fgbolaw.com
                                 16524 Pointe Village Drive, Suite 100
                                 Lutz, FL 33558
                                 Telephone (727) 254-5255
                                  Facsimile (727) 483-7942
                                 Attorneys for Plaintiff




                                    9
